Joseph Campeau vs Pierre Chovin

Pleas held at Detroit before Frederick Bates Sen associate judge of the territory of Michigan, of august term in the year of our Lord one thousand eight hundred Six, in the district Court for the district of Huron & Detroit.
Territory of Michigan—to wit-—-in the district court of the territory FOR THE DISTRICT OF DETROIT & HURON, OF THE TERM OF MAY IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SIX.
District of Detroit ss—Joseph Campeau by Elijah Brush his attorney, complains of Pierre Chovin in Custody of &c in a plea of trespass on the case; for that whereas the Said Pierre on the nineteenth day of august in the year of our Lord one thousand eight hundred and three, to wit, at Detroit aforesaid made his certain note in writing commonly called a promissory note, his own proper hand writing, or accustomary mark being there unto Subscribed, bearing date the Same day & year aforesaid, and then & there delivered Said note to the Said Joseph, and thereby promised to pay the Said Joseph by the name of Mr Joseph Campeau, or order, the Sum of one hundred & twenty five pounds new york Currency, equal in Value to three hundred & twelve dollars & fifty cents lawfull money of the United States as follows, to wit, Sixty pounds, equal to one hundred and fifty dollars in October eighteen hundred and four, and Sixty five pounds equal also to one hundred Sixty two dollars, fifty cents in the year of our Lord one thousand eight hundred five upon which last payment the Said Pierre was to pay twenty pounds, equal to fifty dollars, in flour, or wheat, or Indian corn for *95value received by him the Said Pierre. By reason whereof the Said Pierre became liable to pay the Said Joseph the Said Sum of money contained in Said note according to the tenor & effect of Said note, and being So liable, he the Said Pierre, in consideration there of afterwards, to wit, on the Same day & year aforesaid, to wit, at Detroit aforesaid, undertook & faithfully promise the Said Joseph to pay him the Said Sum of money contained in Said note, according to the tenor and effect of Said note. Yet the Said Pierre not regarding his aforesaid Several promises and undertakings So by him made in his behalf, as aforesaid, but contriving & fraudulently intending craftly & Subtilly to deceive & defraud the Said Joseph in this particular, hath not as yet paid the Said Joseph the Said Sum of money contained in Said note, or any part thereof, neither hath he paid him the aforesaid twenty pounds, equal as aforesaid, in flour, or wheat, or indian corn, as aforesaid, but he to pay the Same hath hitherto intirely refused, and Still doth refuse, to the Said Joseph his damage of five hundred dollars, and thereof to recover the Same, with costs, he brings Suit. &c and hath pledges, to wit, John Doe and Richard Roe. E. Brush atty
District of Detroit ss—Joseph Campeau puts in his place E. Brush his attorney against Pierre Chovin in the plea aforesaid.
Plea And the Said Pierre by Solomon Sibley, his attorney, comes & defends &c, when &c, and Saith that he never promised and assumed upon himself in manner & form as the Said Joseph in his declaration above hath thereof against him the Said Pierre Chovin declared, and of this he puts himself on his country &c. Sol0 Sibley—atty for defend1
And the plaintiff likewise By E. Brush.
Huron & Detroit—to wit— Pierre Chovin puts in his place against Joseph Campeau, Solomon Sibley his attorney in the plea above &c.
Therefore the Marshall of the territory of Michigan is commanded to cause to come before us twelve good & lawfull men of the district of Huron & Detroit, who are neither of Kin to the plaintiff or Defendant, by whom the matter in dispute may be better ascertained, on the third monday of august next.
And now at this present term of august one thousand eight hundred Six comes as well the Said Joseph Campeau by Elijah Brush, his atty as the Said Pierre Chovin by Solomon Sibley, his attorney, and the Jurors of the Jury, within mentioned, being called, likewise come to wit—John Gentle—Antoine Peltier—James Conner—William Watson—Thomas Murphy—Archibald Horner—Jeanbatiste Durette—Samuel Hungerford—Isaac Jones—Elisha Harrington—John Harvey, and Henry McVey—who, to Say the truth of the within premises, being elected, tried & Sworn & having heard the evidence *96& argument, withdrew from the bar to consult of their Verdict, afterwards returned into court, and upon their oath Say that they do find for the defendant
Therefore it is considered by the Court that the Said Pierre go without day and recover his costs & charges by him about his Suit laid out & expended.
And Elijah Brush, attorney for the Defendant, presented to the Court a bill of exceptions in the following words to wit.
Campeau versus Chovin
Be it remembered that on the .... day of august one thousand eight hundred and Six came on for trial in the Court of the district of Huron & Detroit the cause of Joseph Campeau versus Pierre Chovin for the recovery of Damages on a certain promissory note of hand for the Sum of hundred and twenty five pounds new york Currency which Said note is of record in Said court by reference to which the contents thereof will more fully appear; that it appeared in evidence that the plaintiff had voluntarily given a writing in explanation of Said note, which Said writing is also of record and may be referred to: that the evidence generally of the defendant and particularly with parts thereof, as were introduced for the purpose of Shewing that there was no consideration, were thought by the Court to be conclusive and ought in connection with the Said explanatory writing to defeat the note—all of which Said evidence was reduced to writing by the clerk, by reference to which its import will more fully appear:
And be it besides remembered that on full consideration of the premises the court instructed the Jury to find for the defendant; to which opinion & charge of the Court the plaintiff by E. Brush Esquire, his attorney excepts as illegal, and prays that his exceptions may be Sealed &c &c.
Fk Bates (L S)
£125. C.N.YK—
Je promets payer á Mr Jos, Campeau ou ordre la Somme des Cent Vingt Cinq pounds Cours de la nouvelle York, Savoir Soixante pounds dans le Cours d’octobre prochain de l’an 1804 et Soixante Cinq pounds en Fan 1805. Sur le dernier payement Je payeray Vingt Cinq pounds en farine ou froment, ou bled daind etant pour valeur recu, done je promets d’en payer interet du Cours d’octobre 1804 Sur la Somme qui restera á ce terns
sa Pierre X Chovin marque
Temoin Pierre Meloche
Denis Campeau
*97The foregoing note in the french language was translated into the english language by Peter Audrain by consent of parties in open Court; as follows to wit.
£125 Newyk Cury
I promise to pay Mr Jos, Campeau, or order, the Sum of one hundred and twenty five pounds Newyork Currency, that is to Say, Sixty pounds in the course of October next of the year 1804, and Sixty five pounds in the year 1805. On the last payment I will pay twenty five pounds in flour, or wheat, or indian corn, being for value received; And I promise to pay interest from the course of October 1804 on the Sum which Shall remain due at that time
his
Pierre X Chovin mark
Witness Pierre Meloche
Denis Campeau
I Peter Audrain, clerk of the district court for the district of Huron & Detroit, do certify the foregoing to be a true copy from the record of the Said district for Huron & Detroit district In testimony whereof I have hereunto Set my hand and affixed the Seal of the Said district court at Detroit the twenty third of September one thousand eight hundred Six.
Peter Audrain clerk
Power of Atty
filed in court 18th Septber 1806
Peter Audrain elk
[Case 25, Paper 1]
Michigan Territory—
To Elijah Brush Esquire, Abraham F Hull Esqr Attornies of the Su-preme Court in andfor the said Territory of Michigan, or to any other Attorney of said Court—
These are to Authorize you, Either or any of you to appear for me John Bap1 Jerome, in said Supreme Court, to be holden at Detroit in said Territory, on the third monday of September, Eighteen hundred and six, or at *98any subsequent term of said Court at the suit of Angus Mackintosh, Administrator &c of Richard Donovan late of Detroit deceased, to be entered in said Court without writ, against me, and by non sum informatus, cognovit actionem, nil dicit, or otherwise, confess a judgment against me unto the said Angus, in an action of debt on a Bond of even date with these presents, for One Thousand and one dollars and fifty cents lawful money of the United States, besides costs of suit, with a release of all errors, the execution thereon to be stayed until the thirteenth day of September Eighteen hundred and seven—And for your or any of your so doing, this shall be your warrant.
In witness whereof I have hereunto set my hand and seal at Detroit this thirteenth day of September Eighteen hundred and six (1806)
Jean Bapt + Jerome [seal]
Witness"
Henry J Hunt

[In the handwriting of Peter Audrain]


[In the handwriting of Solomon Sibley]